Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter since the claim as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The claim is directed to the abstract idea of a method of organizing human activities. Specifically, a method of calculating odds on plays associated with a sporting event.
The limitations of the claim such as “receiving data related to a live sporting event on a wagering network”, “calculating at least first odds on at least one play in a live sporting event using at least a first odds calculation formula”, “calculating at least second odds on the at least one play in the live sporting event using at least a second odds calculation formula”, “calculating odds on the at least one outcome of the at least one play in the live sporting event using a combination of the first odds calculation formula and the at least second odds calculation formula”, “determining final odds for wagers based on the combination of the first odds calculation formula and the at least second odds calculation formula meeting a value”, and “receiving, from the at least one device of the user, a selection of at least one wager based on the final odds provided on the at least one device” can be performed by a human using a purely abstract process. For example, a human could perform calculations of odds in their mind.
The additional elements or combination of elements in the claims other than the abstract idea per se, such as the recitation of “at least one device”, amount to no more than recitation of generic structure that serves to perform generic device functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim amounts to significantly more than the abstract idea itself. 
Furthermore, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well understood, routine, and conventional activities previously known to the pertinent industry, i.e. the claim requires the additional limitations of a gaming machine with a processor, a video display device, an input device, a memory device and a program. These generic electronic components are claimed to perform their basic functions of storing, retrieving and processing data through the program that enables the operation of the wagering game. The recitation of the at least one device amounts to mere instructions to implement the abstract idea on an electronic game machine. Taking the additional elements individually and in combination, the electronic components at each step of the game process perform generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Dependent claims 2-11, when analyzed as a whole is/are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitations(s) fail(s) to establish that the claim is not directed to an abstract idea as detailed below: 
Additional limitations such as further elaboration of the wagering method recited in dependent claims 2-11 are no more than a field of use or merely involve insignificant extra-solution activity or intangibly related to the performance of the steps. 
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
5.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,100,753. Although the claims at issue are not identical, they are not patentably distinct from each other because they both describe a method of calculating odds on at least one play in a live sporting event, comprising: receiving data related to a live sporting event on a wagering network, and calculating at least first odds on at least one play in a live sporting event using at least a first odds calculation formula, calculating at least second odds on the at least one play in the live sporting event using at least a second odds calculation formula, calculating odds on the at least one outcome of the at least one play in the live sporting event using a combination of the first odds calculation formula and the at least second odds calculation formula, determining final odds for wagers based on the combination of the first odds calculation formula and the at least second odds calculation formula meeting a value; offering the final odds for the wagers to at least one device of a user; and receiving, from the at least one device of the user, a selection of at least one wager based on the final odds provided on the at least one device (see claim 1 of U.S. Patent No. 11,100,753).
6.	Claims 1-11 of the present application recites fewer limitations than that of the claims 1-7 of U.S. Patent No. 11,100,753, and hence appears that the subject matter of the present application is broader in scope than that of U.S. Patent No. 11,100,753 and is therefore an obvious variant thereof.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon et al (US 2019/0251794).
	Regarding claims 1, 2, and 9-11: Simon et al discloses a method of calculating odds on at least one outcome of at least one play in a live sporting event (see abstract; figures 1-3; paragraph [0008]), comprising: receiving data related to a live sporting event on a wagering network, and calculating at Least first odds on at least one outcome of at least one play in a live sporting event using at least a first odds calculation formula (see figure 3; paragraph [0017], showing the first algorithms is construed to teach first calculation formula), calculating at feast second odds on the at least one outcome of the at least one play in the live sporting event using at least s second odds calculation formula (see figure 3; paragraph [0018], showing the accord algorithm is interpreted to teach a second calculation formula), calculating odds on the at least one outcome of the at least one play in the live sporting event using a combination of the first odds calculation formula and the at least second two odds calculation formula, quantifying a value of adds created by at least two odds calculation formulas in similar, previous live sporting events and/or plays inside of the similar, previous live sporting events, and offering final odds for wagers based on quantified odds meeting a threshold (see abstract; figures 1-3; paragraphs [0002], [0008] and [0031]).

	Regarding claim 3: Simon et al discloses further comprising retrieving data from a historical play database containing data regarding similar, previous live sporting events (see paragraph [0008], showing historical sports data). 

Regarding claim 4: Simon et al discloses further comprising retrieving third party analytics related to the live sporting event (see paragraph [0010)). 

Regarding claim 5: Simon et al discloses further comprising identifying similar, previous live sporting events and/or plays inside of the similar, previous live sporting events to the current live sporting event (see paragraph [0008], showing historical sports data). 

Regarding claim 6: Simon et al further comprising plotting a trend line of odds determined by the first odds calculation formula and the at least second odds calculation formula and determining the threshold based on one or more calculated correlation coefficients (see abstract; figures 1-3; paragraph [0008]). 

Regarding claim 7: Simon et al further comprising offering the final odds based on a determination that the at least one outcome of the at least one play in the live sporting event is most similar to a correlated outcome of similar, previous live sporting events and/or plays inside of the similar, previous live sporting events (see paragraph [0008], showing historical sports data).

Regarding claim 8: Simon et al further comprising modifying the final odds based on imputed wagers on the at least one play in the live sporting event (see abstract; figures 1-3; paragraph [0008]).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345. The examiner can normally be reached Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715